Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have canceled claims 5 and 7-18 in the amendment filed on December 15, 2021.  The claims 1-4 and 6 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a compound having the Formula I, II, III, IV or V 
    PNG
    media_image1.png
    141
    412
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    140
    372
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    124
    336
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    126
    390
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    128
    403
    media_image5.png
    Greyscale
wherein all variables are defined in claim 1. The closest prior art is WO 2016/141122 which teaches HDAC inhibitors such as 
    PNG
    media_image6.png
    104
    261
    media_image6.png
    Greyscale
with bicyclic het rings in the structure.  The compound having the above Formula is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626